25 F.3d 1041NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES Of AMERICA, Plaintiff Appellee,v.Meir Avraham DUKE, a/k/a Meier Avraham Duke, Defendant Appellant.
No. 94-6037.
United States Court of Appeals, Fourth Circuit.
June 7, 1994.Submitted March 15, 1994.Decided June 7, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Frank A. Kaufman, Senior District Judge.  (CR-90-135-K, CA-93-527-K)
Meir Avraham Duke, Appellant Pro Se.
Katharine Jacobs Armentrout, Ass't U.S. Atty., Baltimore, MD, for Appellee.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Meir Avraham Duke appeals from the district court order denying his motion for release pending appeal.  We affirm.


2
This Court recently affirmed the district court order denying Duke's 28 U.S.C. Sec. 2255 (1988) motion.  United States v. Duke, No. 93-7044 (4th Cir.  Mar. 1, 1994) (unpublished).  Because the appeal is no longer pending, Duke's motion for release pending that appeal is moot.  Therefore, we affirm the district court order denying that motion.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED